September 4, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Mr. Jim B. Rosenberg Re: Obagi Medical Products, Inc. Form 10-K for the Year Ended December 31, 2008 (the “2008 Form 10-K”) DEF14A filed April 30, 2009 (the “2009 Proxy Statement”) File No. 001-33204 Ladies and Gentlemen: We are in receipt of your letter dated August 31, 2009 regarding your review of the above-referenced filings of Obagi Medical Products, Inc. (“OMPI”). We have set forth below our responses to the inquiries raised in your letter. The numbers before our responses correspond to the comments contained in your letter. For ease of reference, we have included the Staff’s comments in their entirety in bold and italicized text preceding each of our responses. We look forward to working with the Staff to enhance the overall disclosure in our future filings, pursuant to your comments. Form 10-K for the Year Ended December 31, 2008 Business Manufacturing, page 13 1. We note your disclosure here and in your risk factors section on page 25, that some of your products are supplied by a single source and that certain supply arrangements can be terminated at any time and that there is no guarantee that you could replace the aesthetic qualities or exact formulation of the related products. Given the significance of these supply relationships, please identify the suppliers of your Healthy Skin Protection and Sun Block sunscreen products and the manufacturer of metronidazole. To the extent that you are substantially dependent on any of these suppliers, please file the related agreements as exhibits to your 10-K pursuant to Item 601(b)(10) of Regulation S-K and describe the material terms of each agreement. We acknowledge the Staff’s comment and supplementally advise the Staff that we are currently in the process of qualifying second or third manufacturers for certain of our products, including our sun protection products. We further note that although some of our sun protection products are currently supplied by a single source, there are several U.S.
